Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is responsive to Amendment filed 11/03/2021.
Claims 2-22 are pending in this application.  Claims 2 and 22 are independent claims.   In Amendment, claim 1 is previously cancelled and claims 2, 12 and 22 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaperdal et al. (U.S. 2013/0091052 A1) in view of Pitz et al. (U.S. 2017/0357971 A1) and Ranganathan (U.S. 2012/0209773 A1).

Re claim 3, Kaperdal et al. in view of Pitz et al. disclose the latitude and longitude for the geographic location corresponds to a physical address for the geographic location (e.g. Pitz et al. - paragraphs [0065, 0108, 0134]). 

Re claim 5, Kaperdal et al. in view of Pitz et al. disclose receiving, by the computer system, information of an individual associated with the electronic device, wherein the electronic device comprises one or more of a mobile device, computer, or other electronic device (e.g. Kaperdal et al. – Figure 1 and 3-4 wherein at least one computer is involved); associating, by the computer system, the automatically generated new electronic communications account with the information of the individual (e.g. Kaperdal et al. – Figures 6-7); and identifying a channel of communication for the automatically generated new electronic communications account, wherein the channel of communication comprises at least one of: an email address, an SMS message, or executable code to initiate an alert on the electronic device (e.g. Kaperdal et al. - paragraphs [0074, 0088, 0017-0018]). 
Re claim 6, Kaperdal et al. in view of Pitz et al. disclose determining, by the computer system, whether the geographic location is associated with a location of interest; and in response to determining that the geographic location is associated with the location of interest, automatically associating, by the computer system, the new electronic communications account with the location of interest (e.g. Kaperdal et al. – paragraph [0042]). 
Re claim 7, Kaperdal et al. in view of Pitz et al. disclose the geographic location comprises one or more of a residence, a building, an infrastructure, an object with a unique identifier, or a vehicle (e.g. Kaperdal et al. – paragraph [0042]). 

Re claim 9, Kaperdal et al. in view of Pitz et al. disclose the geographic location comprises one or more of an urban location or a physical address for the urban location (e.g. Kaperdal et al. – paragraph [0042]). 
Re claim 10, Kaperdal et al. in view of Pitz et al. disclose the geographic location comprises one or more of a residential address, a commercial address, a high-rise building, a low-rise building, or a unit number (e.g. Kaperdal et al. – paragraph [0042]). 
Re claim 11, Kaperdal et al. in view of Pitz et al. disclose the geographic location comprises a location of one or more of a dwelling, infrastructure, or street furniture (e.g. Kaperdal et al. – paragraph [0042]). 
Re claim 12, Kaperdal et al. in view of Pitz et al. disclose the fraud verification procedure comprises reviewing verification information received from a user attempting to generate the new electronic communications account for the property (e.g. Kaperdal et al. – paragraph [0040-0041]). 
Re claim 13, Kaperdal et al. in view of Pitz et al. disclose the electronic message is configured to allow a user of the new electronic communications account to respond to the electronic message, thereby establishing a two-way, mapped communication channel or other communication channel between the computer system and the new electronic communications account, wherein the one or more electronic communications accounts is accessible by one or more electronic devices (e.g. Kaperdal et al. – Figure 3 and 7).

Re claim 15, Kaperdal et al. in view of Pitz et al. disclose the electronic message comprises an emergency alert, text message, SMS message, or e-mail (e.g. Pitz et al. – paragraphs [0050 and 0082]). 
Re claim 16, Kaperdal et al. in view of Pitz et al. disclose the electronic message is configured to allow a user of the new electronic communications account to provide an updated status or other feedback in response to the electronic message for alerting a first responder or other recipient (e.g. Kaperdal et al. - Figure 3 with user response from questioning). 
Re claim 17, Kaperdal et al. in view of Pitz et al. disclose the new electronic communications account is associated with one or more demographic data of a user of the new electronic communications account (e.g. Kaperdal et al. - Figures 2-3 and paragraphs [0040-0042] and abstract). 
Re claim 18, Kaperdal et al. in view of Pitz et al. disclose the new electronic communications account is configured to facilitate retrieval of the one or more demographic data or identifier of the user of the new electronic communications account (e.g. Kaperdal et al. - Figures 2-4). 
Re claim 19, Kaperdal et al. in view of Pitz et al. disclose the electronic message to the new electronic communications account is configured to be relayed to one or more of an e-mail account, cellular phone, computer, or other electronic device (e.g. Kaperdal et al. - Figures 1 and 3-7). 

Re claim 21, Kaperdal et al. in view of Pitz et al. disclose the electronic message to the new electronic communications account is configured to be transmitted based at least in part by selecting an area on an electronic map or database (e.g. Kaperdal et al. - paragraphs [0041, 0047, and 0052]), wherein the area comprises the geographic location and a latitude and longitude for the geographic location (e.g. Pitz - paragraphs [0065, 0108, 0134]).  
Re claim 22, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,860,203. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would reasonably anticipate every limitation of the pending claims.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,356,028. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would reasonably anticipate every limitation of the pending claims.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,659,414.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would reasonably anticipate every limitation of the pending claims.

Response to Arguments
Applicant's arguments with respect to claims 2-22 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 2012/0209773
U.S. Patent No. 2015/0186891
U.S. Patent No. 2002/0194119
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443